Citation Nr: 0710492	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-33 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disability.  

3.  Entitlement to an increased (compensable) rating for 
scars of both elbows.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1957 to March 1959, with a verified period of active 
duty for training in December 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In September 2004, the veteran requested a hearing at the RO 
before a Veterans Law Judge, but later in that month he 
withdrew his hearing request.  

It appears that the veteran may be raising the issue of 
service connection for a bilateral elbow disability that is 
separate and distinct from the issue of the evaluation of his 
service-connected bilateral elbow scars on appeal.  It is 
noted that such a claim was first received at the RO as long 
ago as October 1965.  This issue is referred to the RO for 
further appropriate consideration.  


FINDINGS OF FACT

1.  In a rating decision in November 1995, the RO denied the 
claims of service connection for back and stomach 
disabilities on the basis that new and material evidence had 
not been received to reopen the claims; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.  

2.  The additional evidence received since the rating 
decision in November 1995 by the RO is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claims of 
service connection for back and stomach disabilities.  

3.  The medical evidence does not demonstrate the veteran's 
service-connected scars of both elbows to be poorly nourished 
with repeated ulceration, tender, painful, unstable, or 
extensive (that is, involving an area of at least 144 square 
inches); the scars were not visualized on VA examination.  


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the 
rating decision in November 1995 by the RO, denying service 
connection for a back disability, is final and may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2006).  

2.  As new and material evidence has not been received, the 
rating decision in November 1995 by the RO, denying service 
connection for a stomach disability, is final and may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2006).  

3.  The criteria for a compensable rating for scars of both 
elbows have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(prior to and effective on August 30, 2002).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in January 2004.  
As for the new and material evidence claims, the notice 
informed the veteran of the type of evidence needed to 
substantiate the underlying claims for service connection for 
back and stomach disabilities (this was also given in letters 
issued in April 2002 and September 2002).  The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession, that pertained to the claims.  The VCAA notice 
also informed the veteran as to the type of evidence 
necessary to reopen the back and stomach claims, namely, new 
and material evidence and what each of those terms - "new" 
and "material" - means.  

As for the increased rating claim, the VCAA notice of January 
2004 advised the veteran of what was required to prevail on 
his claim, that is, evidence that his condition has increased 
in severity; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession, that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements 
of a new and material evidence claim). 

To the extent that the RO did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the back and stomach 
disabilities on appeal, as the claims are denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  And as to 
the degree of the disability for the claim for an increased 
rating, at this stage of the appeal, when the veteran already 
has notice of the rating criteria, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim, and any deficiency as 
to VCAA compliance regarding this claim is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).   

Further, because the VCAA notice came after the initial 
adjudication in March 2003, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect has been cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  That is, he had the opportunity to submit 
additional argument and evidence.  Also, the claim has been 
readjudicated following the content-complying notice, as 
evidenced by the statement of the case in August 2004 and the 
supplemental statements of the case in September 2005 and 
November 2005.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge, 
but he withdrew his request for a hearing in September 2004.  
The RO has obtained the veteran's service medical records and 
VA treatment records.  The veteran has submitted private 
medical treatment records such as those from Beverly 
Hospital.  He has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the increased rating claim.  
38 U.S.C.A.§ 5103A(d).  The veteran was afforded a fee basis 
VA examination in February 2003, specifically to evaluate the 
nature and severity of the service-connected scars of the 
elbows.  As to the back and stomach disability claims, under 
the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back and Stomach Disabilities

Procedural History and Evidence Previously Considered

In a rating decision in November 1995, the RO denied service 
connection for back and stomach disabilities on grounds that 
new and material evidence had not been received to reopen 
claims for service connection.  Specifically, the RO found 
that the evidence presented did not show that low back and 
stomach disabilities were related to the veteran's period of 
service.  The RO had previously denied such claims for 
service connection in rating decisions of July 1959 
(stomach), June 1991 (both back and stomach), January 1992 
(stomach), and May 1993 (both back and stomach).

In a letter, dated in December 1995, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the veteran did not indicate his disagreement within 
allotted timeframe, the rating decision by the RO in November 
1995 became final by operation of law, except the claim may 
be reopened if new and material evidence is presented.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
November 1995 is summarized as follows.  

Service documentation shows that the veteran served on active 
duty from March 1957 to March 1959, with a verified period of 
active duty for training in the Army Reserve in December 
1960.  Service medical records showed that at the time of the 
discharge physical examination in January 1959, there were no 
clinical findings of abnormalities referable to either the 
stomach or the back.  The veteran was subsequently seen in 
February 1959 for stomach pains and vomiting.  The diagnosis 
was gastroenteritis.  The next day the veteran felt better.  

VA records show that at the time of a compensation 
examination in May 1959, the veteran complained of stomach 
trouble.  Following examination to include a gastrointestinal 
series, a stomach disorder was not clinically found.  The 
veteran was hospitalized in May 1978 with abdominal and low 
back pain complaints.  Inpatient records and subsequent 
outpatient records dated to August 1978 relate that the 
veteran was in good health until November 1976 when he 
underwent surgery for a perforated appendix, after which he 
had numerous postoperative complications.  He then reportedly 
underwent drainage of a peritoneal abscess and a 
hemorrhoidectomy.  The veteran complained of low back pain 
ever since the hemorrhoidal surgery in 1977, following a 
spinal anesthesia.  He was diagnosed with chronic back pain 
of unknown etiology and received physical therapy.  VA 
outpatient records dated in July 1989 indicate that the 
veteran reported abdominal pains since 1976 when he had an 
appendectomy, and low back pain from an injury on the job in 
1985.  A March 1990 physician's statement indicates that the 
veteran had been in treatment since July 1989 for depression 
associated with an industrial injury to the lower back and 
right side of the torso.  Records of a hospitalization from 
November 1994 to December 1994 indicate that the veteran had 
a past medical history that included vertebral disc disease 
with low back pain (disc disease was not substantiated by 
clinical records).  

Private medical records indicate that on a work status report 
dated in July 1989, it was reported that the veteran had 
sustained an injury to the right side of the abdomen and low 
back in August 1985.   

Current Claims to Reopen 

As the unappealed rating decision in November 1995 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claims.  38 
U.S.C.A. § 5108.

In April 2002, the veteran submitted a statement indicating 
an intent to reopen his claims of service connection for 
lower back and stomach disabilities.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

VA laws and regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Analysis

The additional, nonduplicative evidence presented since the 
rating decision in November 1995 consists of medical records 
from the VA and from a private provider (Beverly Hospital), 
as well as statements of the veteran.  

In various statements, the veteran has expressed his belief 
that service connection for back and stomach disabilities is 
warranted on the basis that the conditions occurred during 
service.  In support of his claim, he refers in a vague 
manner to VA treatment records dating from 1957 to the 
present.  Such evidence appears to be redundant of evidence 
previously considered.  

VA records show ongoing complaints related to chronic 
abdominal and low back pain, which was controlled with 
medication.  An April 2005 outpatient record of a 
gastrointestinal consult indicates that the veteran had 
chronic abdominal pain for 30 years of unclear etiology.  
Such evidence, while new, essentially appears to be redundant 
of evidence previously considered.  

Private records from Beverly Hospital dated in March 2005 and 
July 2005 show that the veteran was evaluated for abdominal 
pain, for which he had a long history.  After examination and 
diagnostic studies (CT scan) in March 2005, the diagnosis was 
acute abdominal pain of unclear etiology.  The assessment in 
July 2005 included chronic abdominal pain and low back pain.  
Such evidence, while new, essentially appears to be redundant 
of evidence previously considered.  

Whether or not the medical records and statements of the 
veteran, as described above, are redundant of evidence 
previously considered by the RO in November 1995, such 
evidence is not material because it does not relate to the 
unestablished fact necessary to substantiate the claims 
(i.e., medical evidence showing that current back and stomach 
disabilities are attributable to his period of service and 
are of service origin).  In short, the evidence added to the 
file since the previous denial in November 1995 is not new 
and material. 

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claims.  The veteran, 
although competent to report on symptoms, is nevertheless a 
lay person without medical training and is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology; consequently his statements do not constitute 
medical evidence to reopen the claims.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the back and stomach claims are not 
reopened. 

II.  Scars of Both Elbows

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The service-connected scars of both elbows are currently 
rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars, which are poorly nourished 
with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was appropriate for 
superficial scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  A scar also could be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  See 67 Fed. Reg. 49,590-99 
(2002).  The criteria for the next higher rating, 10 percent, 
for a scar are:  a superficial scar, which is painful on 
examination (Diagnostic Code 7804); a superficial, unstable 
scar, that is, one where, for any reason, there is frequent 
loss of covering of skin over the scar (Diagnostic Code 
7803); or a scar, other than on the head, face, or neck, that 
is superficial and involves an area or areas of 144 square 
inches or greater (Diagnostic Code 7802).  Other scars are 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The relevant medical evidence in the file consists of a VA 
examination report of February 2003 and various private and 
VA treatment records.  At the time of a VA examination in 
February 2003, the examiner observed that the veteran was 
referred for evaluation of his elbows secondary to removal of 
furuncles in service with residuals elbow scars.  A skin 
examination in the area of the elbows did not reveal any 
visible scars.  Further, range of motion of the elbows was 
normal.  In rendering a diagnosis, the examiner stated that 
there were no scars visualized over the elbows.  The private 
reports and VA treatment records in the claims file do not 
show any treatment or diagnosis of scars of the elbows.  A 
March 2005 VA outpatient record indicates a complaint of 
bilateral elbow pain, but there were no clinical findings 
pertinent to an elbow scar.  

As there is no clinical evidence of bilateral elbow scars 
that are poorly nourished with repeated ulceration, tender, 
painful, unstable, or extensive (that is, involving an area 
of at least 144 square inches), the Board finds that the 
service-connected scars are appropriately rated as 
noncompensable.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

As new and material evidence has not been received, the claim 
of service connection for a back disability is not reopened, 
and the appeal is denied.  

As new and material evidence has not been received, the claim 
of service connection for a stomach disability is not 
reopened, and the appeal is denied.  

A compensable rating for scars of both elbows is denied.



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


